Title: From Alexander Hamilton to Timothy Taylor, 19 September 1799
From: Hamilton, Alexander
To: Taylor, Timothy


          
            Sir,
            New York Sepr. 19. 1799
          
          Your letter of the sixth instant has been delivered to me.
          The circumstance which you mention respecting the nonage the deficiency of age of certain soldiers in your regiment is an embarrassing one. Those whom you are certified as know to be under eighteen years of age I think it will be proper immediately to discharge. It is very certain pos most probable that their friends and relations will reclaim them. The longer they continue therefore with the regiment the greater will be the expence to the public By detaining them therefore you will only expose the public U States to an useless expence. It is my wish that you would repeat to the officers the cautions respecting the enlistment of persons who are under age, or disable whom the recruiting regulations exclude on account of age or disability—Where it is apparent that the officers, at the time of recruiting engaging particular recruits, that knew them to be unfit subjects of enlistment I shall expect that you will take measures to render as them responsible to the public for every for any the expence which may be —— have occurre result, ( It is besides a fit subject of reprehension and expence.) and even beyond this when ——— instances of neglect may if any glaring cases shall have occurred.
          The Contractors are charged with furnishing Stationary, and with providing for the transportation of Clothing and other articles of supply. If, in any case, the officers have defrayed the these expences resulting from these themselves it will be proper to apply to the Contractors for reimbursement. The officers are to make out their accounts for music and the postage of letters and deliver them with the vouchers to their Regimental Paymasters. The Regimental Paymasters will draw a general abstract which together with the vouchers they will send to me. Where vouchers can not be produced a declaration of honor must be the substitute. I have written to the Superintendant of the military Stores on the subject of Colours, and of  also concerning keys for the medical chests. You must will however continue, if the case is urgent, to open them military medicinal chests either with the keys or without them the chests in some way or other. Your order to the Paymaster on the subject of bounty meets my approbation.
          With great consn. I am Sir
        